[Cite as James v. Esterle, 2017-Ohio-8621.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

KATHRYN JAMES                                        C.A. No.      16CA010988

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
DANIEL ESTERLE                                       COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellee                                     CASE No.   D00014812

                                 DECISION AND JOURNAL ENTRY

Dated: November 20, 2017



        TEODOSIO, Judge.

        {¶1}     The Lorain County Child Support Enforcement Agency (“CSEA”) appeals the

judgment entry of the Lorain County Court of Common Pleas, Domestic Relations Division,

rejecting the magistrate’s decision, dismissing the motion to show cause, and finding the trial

court was without jurisdiction to hold Daniel Esterle in contempt for failure to pay on a lump-

sum judgment. We reverse and remand.

                                                I.

        {¶2}     In April 2006, a magistrate’s decision, which was adopted by the trial court in

July 2006, reduced to a lump-sum judgment Mr. Esterle’s unpaid child support arrearages in the

amount of $35,522.09. The State of Ohio filed a motion in contempt against Mr. Esterle for his

failure to pay child support, and in December 2015, a magistrate’s decision found Mr. Esterle in

contempt and sentenced him to 90 days in jail. The trial court conducted a hearing on Mr.

Esterle’s objection to the magistrate’s decision, and in June 2016, entered a judgment rejecting
                                                 2


the magistrate’s decision and dismissing the contempt proceedings. The CSEA now appeals,

raising one assignment of error.

                                                 II.

                                 ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRORED AS A MATTER OF LAW AND ABUSED
       ITS DISCRETION WHEN IT DISMISSED THE MOTION IN CONTEMPT
       FOR FAILURE TO PAY CHILD SUPPORT AGAINST DEFENDANT,
       DANIEL ESTERLE.

       {¶3}    The CSEA argues the trial court erred in dismissing the contempt proceedings

against Mr. Esterle. We agree.

       {¶4}    The CSEA contends the trial court incorrectly applied Article I, Section 15, of the

Ohio Constitution, which prohibits a court from imprisoning a person for a debt in a civil action,

to the lump-sum judgment against Mr. Esterle. “[W]hether the trial court made an error as a

matter of law in applying the incorrect legal standard is a question that we review de novo.”

State v. Moss, 9th Dist. Summit No. 24511, 2009-Ohio-3866, ¶ 8. “When a court’s judgment is

based on an erroneous interpretation of the law, an abuse-of-discretion standard is not

appropriate.” Med. Mut. of Ohio v. Schlotterer, 122 Ohio St.3d 181, 2009-Ohio-2496, ¶ 13.

Therefore, this is not a review of a trial court’s finding in a contempt action that would be

reviewed for an abuse of discretion. See Morrow v. Becker, 9th Dist. Medina No. 11CA0066-M,

2012-Ohio-3875, ¶ 47.

       {¶5}    The trial court found that because the child support arrearages were reduced to a

lump-sum judgment, and no further arrears had accumulated since that judgment, it was a civil

debt for which imprisonment is prohibited under Article I, Section 15, of the Ohio Constitution,

which provides: “No person shall be imprisoned for debt in any civil action, on mesne or final

process, unless in cases of fraud.” In its analysis, the trial court stated that the Supreme Court of
                                                3


Ohio’s holding in Young v. Young, 70 Ohio St.3d 679 (1994), which was based upon the

authority of Cramer v. Petrie, 70 Ohio St.3d 131 (1994), was “narrower than it appears,” and

“upholds the use of imprisonment for contempt to enforce only those child support arrearages

that have not been reduced to a lump sum judgment.” In support of this proposition, the trial

court relied upon Sizemore v. Sizemore, 12th Dist. Warren No. CA2009-04-045, 2010-Ohio-

1525.

        {¶6}   The trial court’s interpretation of the case law is not supported by this Court’s

prior application of Young. As was noted by the concurring opinion in Collette v. Baxter, the

trial court in Young granted a motion to have a child support arrearage reduced to a lump-sum

judgment. Collette v. Baxter, 9th Dist. Summit No. 25821, 2012-Ohio-1333, ¶ 24 (Dickinson, J.,

concurring), citing Young v. Young, 2d Dist. Miami No. 93 CA 10, 1994 Ohio App. LEXIS 1750

(April 20, 1994). Mrs. Young later moved to hold Mr. Young in contempt for his failure to pay

the judgment, and the trial court granted her motion and found Mr. Young in contempt. Id. The

Second District reversed, reasoning that because the arrearage had been reduced to a lump-sum

judgment, it had been converted to a civil judgment, which is a debt for which there is a

constitutional prohibition against imprisonment. Id. The Second District concluded the trial

court therefore lacked authority to hold Mr. Young in contempt for his failure to pay the lump-

sum judgment. Id. “The Ohio Supreme Court reversed the Second District’s decision * * * and

reinstated the trial court’s decision on the authority of Cramer. Accordingly, regardless of its

form, a parent’s obligation to pay child support is not a debt under Article I[,] Section 15 of the

Ohio Constitution and a parent may initiate a contempt action under Section 2705.03.1 to enforce

the judgment or order.” (Citation omitted.) Id. The trial court’s reliance on Sizemore is also

misplaced, as the majority opinion in Collette was explicit in its disagreement with the Twelfth
                                                  4


District in Sizemore, which had held that it was unconstitutional to imprison for failure to pay a

lump-sum obligation. Sizemore at ¶ 10.

       {¶7}    We applied our analysis in Collette to Alvarez v. Alvarez, 9th Dist. Summit No.

27821, 2016-Ohio-3432. In Alvarez, the appellant contended that the trial court erred in finding

him in contempt for his failure to pay spousal support arrearages which had been reduced to

judgment, arguing that it was constitutionally barred from doing so by Article I, Section 15 of the

Ohio Constitution. Id. at ¶ 27. This Court disagreed based upon our decision in Collette, and

noted “lump-sum judgments for spousal support arrearages are not ‘in the nature of ordinary

money judgments or business debt’ that are subject to the proscriptions of [Article I, Section 15]

of the Ohio Constitution.” Id., quoting Collette at ¶ 10.

       {¶8}    Mr. Esterle has not shown us reason to depart from our precedent in Collette and

Alvarez. We conclude that the judgment at issue is not a debt subject to the proscriptions of

Article I, Section 15 of the Ohio Constitution, and therefore a contempt action for failure to pay

is not prohibited. The trial court erred in dismissing the contempt action against Mr. Esterle and

in finding that it was without jurisdiction to hold Daniel Esterle in contempt for failure to pay on

a lump-sum judgment. The CSEA’s assignment of error is sustained.

                                                 III.

       {¶9}    The judgment of the Lorain County Court of Common Pleas, Domestic Relations

Division, is reversed, and the cause is remanded for further proceedings consistent with this

decision.

                                                                                Judgment reversed
                                                                              and cause remanded.
                                                 5




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT




HENSAL, P. J.
CONCURS.

CARR, J.
CONCURRING IN JUDGMENT ONLY.

       {¶10} I concur in the majority’s judgment solely on the basis of this Court’s precedent in

Alvarez v. Alvarez, 9th Dist. Summit No. 27821, 2016-Ohio-3432, and Collette v. Baxter, 9th

Dist. Summit No. 25821, 2012-Ohio-1333.
                                        6


APPEARANCES:

DENNIS P. WILL, Prosecuting Attorney, and JENNIFER GOUDALL, Assistant Prosecuting
Attorney, for Appellant.

BRANDON OLIVER, Attorney at Law, for Appellee.